DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on September 29, 2022 were received and fully considered. Claims 1, 4, 11, 14, 16-18, 22, and 23 were amended. Claim 24 is new. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 29, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/29/2022 has/have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9, 12-16, 18, 19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesel (US PG Pub. No. 2015/0065891 A1), Sadhu (US PG Pub. No. 2015/0223705 A1), and Scannell (US PG Pub. No. 2006/0154642 A1).

Wiesel and Sadhu were applied in the previous office action.
With respect to claims 1 and 14, Wiesel teaches a wrist-wearable device and method (Figs. 1, 2, and 5), comprising: 
a housing (Housing 40 in Figs. 1, 2, and 5) connected to a band (strap 12 in Figs. 1, 2, and 5); 
...an electrocardiogram (ECG) sensor (par.0036 “ECG that are detected using a wristwatch 10”; par.0038 “The ECG is obtained from electrically conductive portions in wrist straps 12, 22 on and in skin contact with both wrists of the same person with a limb lead 24 from strap 22 connected to the housing 40 of the watch 10”) comprising: 
electrodes configured to detect an electrical signal of the wearer (see par.0036,0038); and 
a detection circuit configured to detect an ECG of the wearer indicated by the electrical signal (see par.0036, 0038); 
a display configured to visually output” a first screen to a wearer of the wrist-wearable device, the first screen indicating... the ECG... (par.0041 “If the pulse rhythm is irregular...watch screen display 26”); 
an accelerometer configured to detect an acceleration of the wrist-wearable device (accelerometer 20 in Figs 1, 2, and 5); 
...a transceiver (wireless signal transmission and reception unit 44 in Fig, 5); and 
a processor (processor 32 in Figs. 2, and 5) configured to: 
determine that the ECG is indicative of atrial fibrillation (AF) (see abstract “obtaining an electrocardiogram for determining atrial fibrillation”); 
in response to determining that the ECG is indicative of the AF: 
cause the display to visually output the first screen; cause the display to visually output an indication of the AF (abstract; par.0041); and cause the transceiver to transmit a signal indicating the AF... (see par.0048). 

However, Wiesel does not teach an oximetry sensor configured to detect an oxygen saturation of a wearer; a display configured to visually output: a first screen to a wearer of the wrist-wearable device, the first screen indicating the oxygen saturation; a second screen to a rescuer who is different than the wearer, the second screen indicating a name of the wearer of the wrist-wearable device; a location service circuit configured to detect a location of the wrist-wearable device; and a processor configured to determine that the acceleration is indicative of a fall; in response to determining that the acceleration is indicative of the fall: cause the display to visually output the second screen; cause the display to visually output an indication of the fall; and cause the transceiver to wirelessly transmit a signal indicating the fall and the location of the wrist-wearable device when the fall occurred.

Sadhu teaches an oximetry sensor configured to detect an oxygen saturation of a wearer (par.0080 “Oxygen sensor 526 which is configured to read oxygen saturation”; see Fig. 5); a display configured to visually output the oxygen saturation (understood that display 408 visually outputs the oxygen saturation to the user; see Figs. 4 and 5); a location service circuit configured to detect a location of the wrist-wearable device (GPS sensor 520 in Fig. 5); and a processor configured to determine that the acceleration is indicative of a fall (par.0080 “user wearable portable device 502 can use the accelerometer 504 data to determine sudden fall of the wearer”); in response to determining that the acceleration is indicative of the fall: cause the display to visually output an indication of the fall (par.0080-0081); and cause the transceiver to wirelessly transmit a signal indicating the fall and the location of the wrist-wearable device when the fall occurred (par.0080-81; par.0089).

Scannell teaches a second screen to a rescuer who is different than the wearer, the second screen indicating a name of the wearer of the wrist-wearable device (par.0317 “means to provide corrective action in the event of an emergency... may perform the preceding functions where the text communication may be transmitted, for example, to a pager, cell phone, or server associated with a health care service provider or doctor or other constituent where the receiving apparatus may alert and display the text message which may include at least the patient's name and triggered condition”).

Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Wiesel to incorporate an oxygen sensor in the wrist-watch device in order to conduct a sleep apnea test, as evidence by Sadhu (see par.0080). Additionally, PHOSITA would have had predictable success when the invention was filed modifying Wiesel to incorporate GPS in the wrist-watch device in order to provide the location of a patient that has fallen to healthcare service personnel in the event of an emergency, as evidence by Sadhu (par.0022, 0080-81). Also, PHOSITA would have had predictable success when the invention was filed modifying Wiesel and Sadhu such that a second screen (of a second user such as doctor, nurse, or other constituent, etc.) displays the patient’s name in the event of an emergency, as evidence by Scannell. Examiner also cites additional references at the end of this office action that demonstrate transmitting patient’s name to another person in the event of emergency as further evidence that such a concept has been widely established in the prior art. Lastly, PHOSITA would have had added motivation to combine Wiesel, Sadhu, and Scannell and arrive at the claimed invention since all these teachings relate to the same narrow field of endeavor, i.e. utilizing wrist-worn devices for health monitoring in an emergency setting. 
With respect to claim 4, Scannell teaches the display comprises a liquid crystal display (LCD) (par.0089). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wiesel’s wristwatch to utilize a liquid crystal display as they would be a simple substitution that would allow for indicating information to the user, as evidence by Scannell.
With respect to claim 5, Wiesel teaches the display comprises a plurality of light emitting diodes (LEDs) (watch screen display 26 in Fig. 1 appears to show a plurality of LEDs; see also par.0041).
With respect to claim 6, Wiesel teaches the band is configured to tighten and loosen around an arm of the wearer (strap 12 in Figs. 1, 2, and 5). While Wiesel does not explicitly teach that strap 12 tightens and loosens under the control of the processor, such a modification would be obvious to PHOSITA when the invention was filed since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
With respect to claim 9, Wiesel teaches a storage device communicatively coupled to the processor and configured to store data indicative of the ECG (memory 34 in Figs. 2 and 5).
With respect to claims 12 and 15, Wiesel teaches a vibration device, wherein the processor is further configured to cause the vibration device to vibrate in response to determining that the ECG is indicative of the AF or in response to determining that the acceleration is indicative of the fall (par.0027, 0041, 0049).
With respect to claims 13 and 16, Wiesel teaches a speaker, wherein the processor is further configured to cause the speaker to output a sound in response to determining that the ECG is indicative of the AF or in response to determining that the acceleration is indicative of the fall (par.0027, 0049 “auditory”).
With respect to claim 18, the combination of Wiesel, Sadhu, and Scannell teaches a system, comprising: a wrist-wearable device comprising: a housing connected to a band; an oximetry sensor configured to detect an oxygen saturation; an electrocardiogram (ECG) sensor comprising: electrodes configured to detect an electrical signal; and a detection circuit configured to detect an ECG indicated by the electrical signal; a display configured to visually output: a first screen indicating the oxygen saturation and the ECG; and a second screen comprising a name of a wearer of the wrist-wearable device; an accelerometer configured to detect an acceleration of the wrist-wearable device; a speaker; a location service circuit configured to detect a location of the wrist- wearable device; a transceiver; and a processor configured to: determine that the ECG is indicative of atrial fibrillation (AF); in response to determining that the ECG is indicative of the AF: cause the display to visually output a first indication of the AF; cause the speaker to audibly output a second indication of the AF; and cause the transceiver to transmit a signal indicating the AF; determine that the acceleration is indicative of an event; in response to determining that the acceleration is indicative of the event: cause the display to visually output the second screen; cause the display to visually output a first indication of the event; cause the speaker to audibly output a second indication of the event; and cause the transceiver to wirelessly transmit a signal indicating the event and the location of the wrist-wearable device when the event occurred (see rejection of claims 1, 13, 14, and 16); and an external device configured to receive the signal indicating the AF and to receive the signal indicating the event and the location of the wrist-wearable device when the event occurred (see Wiesel, par.0048: “wireless signal transmission and/or reception unit 44 and configured to issue commands to be wirelessly transmitted to the ECG device 46 to cause the ECG device 46 to obtain an electrocardiogram signal via the leads 50, 52 and output an ECG which is then transmitted to the wrist watch 10 via the wireless signal transmission and/or reception units 44, 48”).
With respect to claim 19, Wiesel does not explicitly teach the external device comprises a phone. PHOSITA would have had predictable success modifying Wiesel such that the external device is a phone (e.g. a doctor’s phone) as it is widely known in the art to transmit medical data to a health practitioner in order to provide a diagnosis to the patient.
With respect to claim 21, Sadhu teaches the transceiver is further configured to transmit a signal indicating the oxygen saturation, and wherein the external device is configured to receive the signal indicating the oxygen saturation (oxygen saturation data from oxygen sensor 526 is transmitted to healthcare provider 522; see Fig. 5). PHOSITA would have had predictable success modifying Wiesel such that oxygen saturation data is transmitted to a healthcare provider, as evidence by Sadhu.
With respect to claim 23, Wiesel teaches the wrist-wearable device further comprises a vibration device, and wherein the processor is further configured to cause the vibration device to vibrate in response to determining that the ECG is indicative of the AF or in response to determining that the acceleration is indicative of the fall (par.0027, 0041, 0049).
With respect to claim 24, Sadhu teaches a temperature sensor configured to detect a temperature (see par.0046). PHOSITA would have had predictable success modifying Wiesel to incorporate a temperature sensor in order to collect additional health parameters as desired, as evidence by Sadhu (see par.0046).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesel, Sadhu, and Scannell, as set forth in claim 1 above, in further view of Tran (US PG Pub. No. 2008/0319282 A1).

Tran was applied in the previous office action.
	With respect to claim 3, the combination of Wiesel, Sadhu, and Scannell teach a wrist-wearable device as set forth above.
	However, Wiesel, Sadhu, and Scannell do not teach the limitations further recited in claim 3.
	Tran teaches a digital to analog converter (DAC) communicatively coupled to the processor; and a speaker communicatively coupled to the DAC (par.0161).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wiesel, Sadhu, and Scannell to incorporate a DAC and a speaker in order to receive speech input from the patient, as evidence by Tran.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesel, Sadhu, and Scannell, as set forth in claim 1 above, in further view of Centen et al. (US PG Pub. No. 2008/0171311 A1) (hereinafter “Centen”).
With respect to claim 8, the combination of Wiesel, Sadhu, and Scannell teach a wrist-wearable device as set forth above.
	However, Wiesel, Sadhu, and Scannell do not teach the limitations further recited in claim 8.
	Centen teaches the acceleration is indicative of chest compressions performed by a wearer of the wrist-wearable device (par0067).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wiesel, Sadhu, and Scannell such that the acceleration is indicative of chest compressions performed by a wearer of the wrist-wearable device in order to provide instruction for carrying out a proper CPR procedure, as evidence by Centen (par.0018).

Claims 11, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesel, Sadhu, and Scannell, as set forth in claims 1, 14, and 18 above, in further view of Castillo (US PG Pub. No. 2015/0161876 A1).
With respect to claims 11, 17, 20 and 22, the combination of Wiesel, Sadhu, and Scannell teach a wrist-wearable device as set forth above.
	Regarding claims 11, 17, and 22, Scannell further teaches visually outputting, by the wrist-wearable device, a medical condition of the wearer of the wrist-wearable device (par.0317). PHOSITA would have had predictable success modifying Wiesel and Sadhu to incorporate indication of medical condition in order to provide information about the patient to emergency personnel, as evidence by Scannell.
However, Scannell does not teach visually outputting an indication of an age of the wearer of the wrist-wearable device and an allergy of the wearer of the wrist-wearable device.
Castillo teaches outputting an indication of an age of the wearer of the wrist-wearable device and an allergy of the wearer of the wrist-wearable device (par.0041 “user interface 118... emergency alert signal should be transmitted... data associated with a wearer's profile... allergies of the wearer”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wiesel, Sadhu, and Scannell such that the wearer’s profile (e.g. age) and allergies of the wearer are visually outputted in order to provide information to healthcare professional in event of an emergency, as evidence by Castillo (par.0041).
	Regarding claim 20, Castillo teaches the transceiver is further configured to transmit a signal indicating the name of the wearer of the wrist-wearable device, a medical condition of the wearer of the wrist-wearable device, and an allergy of the wearer of the wrist- wearable device, and wherein the external device is further configured to receive the signal indicating the name of the wearer of the wrist-wearable device, the medical condition of the wearer of the wrist- wearable device, and the allergy of the wearer of the wrist-wearable device (par.0041 “interact with wearable computing device 110... over network 130... emergency alert signal should be transmitted... data associated with a wearer's profile...medical information of the wearer...contact information of the wearer... allergies of the wearer”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wiesel, Sadhu, and Scannell such that the wearer’s profile (e.g. age) and allergies of the wearer are transmitted over a network in order to provide information to healthcare professional in event of an emergency, as evidence by Castillo (par.0041).

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the current combination of references, which were necessitated by amendment. Please see prior art section above for more detail.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2006/0073838 A1: see par.0027
US PG Pub. No. 2010/0190468: see Fig. 4

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791